Case 1:14-cr-00249-PAB Document 273 Filed 08/12/20 USDC Colorado Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Civil Action No. 17-cv-02055-PAB
(Criminal Action No. 14-cr-00249-PAB-3)

UNITED STATES OF AMERICA,

v.

3. JAUQUIN MOSES VARELA,

       Defendant/Movant.

____________________________________________________________________

                                ORDER
_____________________________________________________________________

       This matter is before the Court on movant’s Motion for Reconsideration Pursuant

to Rule 60(b) of the Federal Rules of Civil Procedure [Docket No. 224].

       On February 26, 2015, Mr. Varela pled guilty to (1) conspiracy to possess with

intent to distribute fifty grams or more of methamphetamine, (2) possession with intent

to distribute fifty grams or more of methamphetamine, and (3) possession and carrying

of a firearm in furtherance of a drug trafficking crime. Docket No. 122; Docket No. 195

(judgment). His plea agreement included a collateral attack waiver, which states, in

relevant part:

       [T]his defendant knowingly and voluntarily waives his right to challenge
       this prosecution, conviction, or sentence or the manner in which it was
       determined, in any collateral attack, including, but not limited to, a motion
       brought under 28 U.S.C. § 2255. This waiver provision, however, will not
       prevent the defendant from seeking relief otherwise available if: (1) there
       is an explicitly retroactive change in the applicable guidelines or
       sentencing statute; (2) there is a claim that the defendant was denied the
       effective assistance of counsel; or (3) there is a claim of prosecutorial
       misconduct. Finally, if the Government appeals the sentence imposed by
       the Court, the defendant is released from these waiver provisions.
Case 1:14-cr-00249-PAB Document 273 Filed 08/12/20 USDC Colorado Page 2 of 5




Docket No. 127 at 3. On January 22, 2016, the Court sentenced Mr. Varela to, inter

alia, 144 months imprisonment followed by five years of supervised release. Docket

No. 194.

       On August 25, 2017, Mr. Varela filed a motion pursuant to 28 U.S.C. § 2255.

Docket No. 219. The Court ordered a response from Mr. Varela, addressing (among

other things) “why the waiver in the [p]lea [a]greement should not be enforced.” Docket

No. 220. Mr. Varela filed a response. Docket No. 221. The Court denied the motion on

October 31, 2017. Docket No. 222. The Court concluded that (1) Mr. Varela’s claims

fell within the collateral-attack waiver in his plea agreement, (2) enforcement of the

waiver would not result in a miscarriage of justice, (3) Mr. Varela’s claims were untimely,

and (4) Mr. Varela’s claims failed on the merits. Id.

       Mr. Varela now moves for the Court to reconsider these rulings. Docket No. 224.

He proceeds under Fed. R. Civ. P. 60(b), which allows a court to grant relief from an

order for the following reasons:

       (1) mistake, inadvertence, surprise, or excusable neglect;

       (2) newly discovered evidence that, with reasonable diligence, could not
       have been discovered in time to move for a new trial under Rule 59(b);

       (3) fraud (whether previously called intrinsic or extrinsic),
       misrepresentation, or misconduct by an opposing party;

       (4) the judgment is void;

       (5) the judgment has been satisfied, released, or discharged; it is based
       on an earlier judgment that has been reversed or vacated; or applying it
       prospectively is no longer equitable; or

       (6) any other reason that justifies relief.



                                              2
Case 1:14-cr-00249-PAB Document 273 Filed 08/12/20 USDC Colorado Page 3 of 5




Fed. R. Civ. P. 60(b). “Relief under Rule 60(b) is extraordinary and may only be granted

in exceptional circumstances.” Bud Brooks Trucking, Inc. v. Bill Hodges Trucking Co.,

909 F.2d 1437, 1440 (10th Cir. 1990). Courts rarely grant Rule 60(b) motions, deferring

instead to the need for finality and the appeals process. See Davis v. Kansas Dep't of

Corrs., 507 F.3d 1246, 1248 (10th Cir. 2007) (“Parties seeking relief under Rule 60(b)

have a higher hurdle to overcome because such a motion is not a substitute for an

appeal.”).

       The Court will deny Mr. Varela’s motion. Mr. Varela’s principal claim is that the

Court erred in enforcing the collateral-attack waiver in his plea agreement without the

government raising the waiver as a defense. Docket No. 224 at 9-10 (citing Burgess v.

United States, 874 F.3d 1292 (11th Cir. 2017)). Generally speaking, “the government

can forfeit waivers by failing to enforce them.” United States v. Lopez-Aguilar, 912 F.3d

1327, 1329 (10th Cir. 2019) (citing United States v. Calderon, 428 F.3d 928, 930-31

(10th Cir. 2005)). However, here “the government never had an opportunity to assert

the waiver when the case was in district court” because the Court ordered a

supplemental response from Mr. Varela and subsequently summarily dismissed the

motion. Id.; see Rule 5(a), Rules Governing Section 2255 Proceedings in the U.S.

District Courts (“The respondent is not required to answer the motion unless a judge so

orders.”). Given that “waivers benefit the government by saving the costs of

prosecuting appeals,” and efficient dismissals of appeals allow the government to

“receive the benefit of its bargain,” see United States v. Hahn, 359 F.3d 1315, 1325




                                            3
Case 1:14-cr-00249-PAB Document 273 Filed 08/12/20 USDC Colorado Page 4 of 5




(10th Cir. 2004) (en banc), the Court is not persuaded that it was error to enforce the

collateral-attack waiver without input from the government.1

       Mr. Varela also argues, as he did in his petition, that enforcing the collateral-

attack waiver would be a miscarriage of justice in light of the Supreme Court’s decision

in Dean v. United States, 137 S. Ct. 1170 (2017). Docket No. 224 at 13-16. However,

he does not explain why the Court’s conclusion that “the fact that an alleged sentencing

error arises out of a change in the law subsequent to the defendant’s pl ea does not

demonstrate that enforcing a collateral challenge waiver in a plea agreement will result

in a miscarriage of justice” was erroneous. Docket No. 222 at 5 (citing United States v.

Porter, 405 F.3d 1136, 1145 (10th Cir. 2005)). Accordingly, Mr. Varela has failed to

show that the Court erred in enforcing the plea waiver.

       Finally, Mr. Varela contends that the Court mistakenly concluded that his petition

was time-barred. Docket No. 224 at 11-12. Section 2255 contains a one-year

limitations period, which runs from, as relevant here, the latest of “the date on which the

judgment of conviction becomes final” or “the date on which the right asserted was

initially recognized by the Supreme Court, if that right has been newly recognized by the

Supreme Court and made retroactively applicable to cases on collateral review.” 28

U.S.C. §§ 2255(f)(1) and (3). There is no question that Mr. Varela’s petition was not

filed within one year of the date the judgment became final. Docket No. 222 at 7. Mr.

Varela, though, argues (as he did in his petition) that the limitations period began on the



       1
       The Court acknowledged in its order that the Tenth Circuit has not directly
considered whether a district court may sua sponte enforce a plea agreement. See
Docket No. 222 at 6 n.1.

                                             4
Case 1:14-cr-00249-PAB Document 273 Filed 08/12/20 USDC Colorado Page 5 of 5




date that Dean was decided – April 3, 2017. However, Dean is not retroactively

applicable to cases on collateral review. See Garcia v. United States, 923 F.3d 1242,

1245-46 (9th Cir. 2019). Even if it were, Mr. Varela does not explain why the Court

erred in concluding that the allegations in his petition “do not implicate Dean.” See

Docket No. 222 at 7-8.

       Mr. Varela’s motion fails to demonstrate that he is entitled to relief under Fed. R.

Civ. P. 60(b)(6). Accordingly, the Court will deny his motion.2 It is

       ORDERED that movant’s Motion for Reconsideration Pursuant to Rule 60(b) of

the Federal Rules of Civil Procedure [Docket No. 224] is DENIED. It is further

       ORDERED that movant’s Letter [Docket No. 244] requesting appointment of

counsel is DENIED AS MOOT. It is further

       ORDERED that movant’s Second Request for Status on Motion for

Reconsideration Pursuant to Rule 60(b) of the Federal Rules of Civil Procedure [Docket

No. 247] and Letter [Docket No. 249] are DENIED AS MOOT.


       DATED August 12, 2020.

                                          BY THE COURT:



                                          PHILIP A. BRIMMER
                                          Chief United States District Judge




       2
        Mr. Varela has filed two motions requesting the status of the disposition of this
motion. Docket Nos. 247 and 249. Those motions will be denied as moot.

                                             5
